[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 23, 2005
                                 No. 05-12551                THOMAS K. KAHN
                             Non-Argument Calendar               CLERK
                           ________________________

                     D. C. Docket No. 03-20477-CR-ASG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EDWARD JESUS DIAZ,
a.k.a. Ramon Ruiz,
a.k.a. Leonardo Herrera,
a.k.a. Tommy,

                                                           Defendant-Appellant.


                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                             (November 23, 2005)


Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant Edward Jesus Diaz appeals his sentence of 355 months

imprisonment for (1) conspiracy to possess with intent to distribute 5 kilograms or

more of cocaine, in violation of 21 U.S.C. § 846; and (2) possession with intent to

distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C. § 841(a)(1).

Diaz argues that the district court erred in not granting him more of a reduction to

his sentence because of: (1) the disparity in sentencing between him and his

codefendants; (2) the fact that the career offender enhancement over-represented

his actual prior criminal conduct; and (3) the substantial assistance that he had

given the government.

      First, Diaz’s challenges to the district court’s refusal to grant downward

departures for sentencing disparity and over-representation of his criminal conduct

are not properly cognizable on appeal. This court has no jurisdiction to review a

sentencing judge’s denial of a downward departure unless that denial was based

upon a belief that he had no authority to depart. United States v. Calderon, 127

F.3d 1314, 1342 (11th Cir. 1997). See United States v. Winingear, 422 F.3d 1241,

1245 (11th Cir. 2005) (“[W]e lack jurisdiction to review the decision of the district

court not to apply a downward departure.”). Because the record clearly

demonstrates that the district court was well aware of its authority to depart, those

district court’s rulings cannot be challenged on appeal.



                                           2
      Second, Diaz’s challenge to the extent of the departure for substantial

assistance fails. This court reviews the extent of a district court’s departure from

the Guidelines for reasonableness. Winingear, 422 F.3d at 1245-1246. Following

the Supreme Court’s decision in United States v. Booker, __ U.S. __ , 125 S. Ct.

738 (2005), our review is guided by the factors in 18 U.S.C. § 3553(a).

Winingear, 422 F.3d at 1246. Considering the factors outlined in section 3553(a),

the nature and circumstances of Diaz’s offense, and the district court’s detailed

discussion of its reasons for the extent of the departure, we find Diaz’s sentence to

be reasonable. Accordingly, we affirm Diaz’s sentence.

      AFFIRMED.




                                           3